Citation Nr: 0126420	
Decision Date: 11/15/01    Archive Date: 11/27/01

DOCKET NO.  97-29 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a memory loss to 
include as due to undiagnosed illness.
 
2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

3.  Entitlement to service connection for a bilateral 
shoulder disability, status post trauma.

4.  Entitlement to an increased disability evaluation for a 
left knee disorder, status post knee trauma, presently 
evaluated as 10 percent disabling.

5.  Entitlement to an increased disability evaluation for a 
right knee disorder, status post knee trauma, presently 
evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1990 to June 
1991.  This service included duty in Southwest Asia from 
September 1990 to May 1991.  

This case initially came before the Board of Veterans' 
Appeals (Board) by means of a December 1995 rating decision 
rendered by the Montgomery, Alabama, Regional Office (RO) of 
the Department of Veterans Affairs (VA) wherein, inter alia, 
service connection was denied for joint pain, due to an 
undiagnosed illness; and memory loss due to an undiagnosed 
illness.  Additionally, service connection for PTSD was 
denied by means of a June 1998 rating decision by the RO.  
The veteran appeals these decisions.  

In May 1999, the veteran appeared at a hearing, conducted via 
videoconferencing, before the undersigned Member of the 
Board.  A transcript of this hearing has been associated with 
the claims folder.

In July 1999, the Board issued a decision wherein service 
connection for an undiagnosed illness manifested by joint 
pain, other than degenerative changes in the cervical and 
lumbar spine, was granted.  In addition, the Board remanded 
the issues of entitlement to service connection for PTSD and 
entitlement to service connection for an undiagnosed illness 
manifested by memory loss.  

In August 1999, the RO issued a rating action implementing 
the July 1999 Board decision.  A 20 percent disability was 
assigned for the veteran's service connected undiagnosed 
illness manifested by joint pain.  

Based on October 1999 VA examination, the RO issued a 
December
1999 rating decision reducing the disability evaluation for 
the veteran's undiagnosed illness manifested by joint pain to 
noncompensable and establishing separate 10 percent 
disability evaluations for each knee.  The RO denied service 
connection for bilateral shoulder pain, status post trauma.  
The veteran perfected a timely appeal of the disability 
evaluations assigned for his knees as well as the denial of a 
bilateral shoulder disability, status post trauma.  It is 
noted that the evidence does not show that he filed a notice 
of disagreement of the noncompensable evaluation for 
undiagnosed illness manifested by joint pain.    

The Board notes that in the December 1999 rating action, the 
RO appears to take issue with the prior Board decision that 
granted service connection for an undiagnosed illness 
manifested by joint pain.  While the RO noted that a "review 
of the veteran's service medical records refutes the Boards 
[sic]" conclusion that the veteran's shoulder and knee pain 
were due to undiagnosed illness, as noted in the Board's 
decision, in March 1995 a VA doctor opined that this joint 
pain resulted from an undiagnosed illness.  As noted in the 
prior decision, the VA examiner concluded that the veteran's 
joint pain affecting the shoulders and knees was due to 
"probable Persian Gulf Syndrome."  Prior to reaching this 
conclusion, the examiner commented on the veteran's prior 
history of a left knee injury and conducted a thorough 
physical examination of the veteran; however, despite this 
history of trauma, the examiner related the veteran's knee 
pain to Persian Gulf Syndrome.  Accordingly, based on this 
opinion, the Board granted service connection.  To do 
otherwise, would have amounted to the Board substituting its 
own medical opinion for that of a trained physician.  As the 
RO is aware, adjudicators must consider only independent 
medical evidence to support their findings rather than 
provide their own medical judgment.  See Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  Additionally, the law requires 
adjudicators to give the benefit of the doubt to the claimant 
when there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter.  38 U.S.C.A. § 5107 (West 1991 & Supp. 2001).  

The Board also notes that on a VA Form 21-4138, Statement in 
Support of Claim, dated in 1999, the veteran indicated that 
he wished to reopen a claim of service connection for a neck 
injury.  The evidence does not show that this claim to reopen 
has been adjudicated.  Accordingly, the matter is referred to 
the RO for further action, as necessary.  


REMAND

During the pendency of this appeal, there has been a 
significant change in the law.  See Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100-5107 (West 
Supp. 2001).  Additionally, VA has recently promulgated 
regulations implementing the VCAA.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  These 
changes in the law redefine the obligations of VA with 
respect to the duty to assist and include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  These 
changes in the law also eliminate the concept of a well-
grounded claim and supersede the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The duty to assist requires VA to make "reasonable efforts 
to obtain relevant records (including private records)" and 
provide a medical examination or opinion when such 
examination is necessary to make a decision on the claim.  
38 U.S.C.A.§ 5103A; 66 Fed. Reg. 45,620 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(c).  In 
the present case, the evidence shows that potentially 
probative medical evidence exists that is not presently 
associated with the claims folder.  In particular, during an 
October 1999 VA joints examination, the veteran indicated 
that he was receiving present treatment from "Dr. Wright."  
Also, during a December 1999 VA mental disorder examination, 
he indicated that he was currently being treated by a 
psychiatrist at the Tuskegee VA Medical Center (VAMC).  
However, copies of these treatment records are not presently 
associated with the claims folder.  On the contrary, the 
evidence shows that with the exception of a single outpatient 
treatment report completed by a nurse in May 1999, the most 
recent VA outpatient treatment records were received from the 
Montgomery VAMC in September 1997 and the Tuskegee VAMC in 
February 1998.  As the veteran has referenced the existence 
of potentially probative medical treatment records that have 
not been associated with the claims folder, an effort should 
be made to associate these records with the claims folder.  
The procurement of such pertinent VA medical reports is 
required. 66 Fed. Reg. 45,620 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159 (c)(2)); See also, 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that 
documents which were not actually before the adjudicators but 
had been generated by VA employees or submitted to VA by 
claimant were, "in contemplation of law, before the 
Secretary and the Board and should be included in the 
record"). 

Accordingly, this case is REMANDED for the following:

1. The RO should have the veteran 
identify (names, addresses, and dates) 
all sources of VA treatment and private 
medical treatment for his bilateral knee 
disorder, bilateral shoulder disability, 
memory loss, or PTSD since September 
1997.  In particular, the RO should 
obtains copies of the treatment records, 
to include treatment records from Dr. 
Wright, referenced by the veteran during 
his VA examinations in October and 
December 1999.  

The RO should ensure that its efforts to 
obtain the requested records are fully 
documented in the claims folder.  If such 
records do not exist or if further 
efforts to obtain those records would be 
futile, the RO should so indicate in the 
claims folder

2. Following completion of the above, the 
RO should review the claim on appeal.  If 
the veteran's claim remains denied, a 
supplemental statement of the case should 
be issued to the veteran, and he should 
be given an opportunity to respond.  
Then, the case should be returned to the 
Board for further appellate review.

The Board wishes to express its gratitude in advance to the 
RO for its assistance in executing this remand.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK W. GREENSTREET 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




 

